Citation Nr: 1211304	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  08-12 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to December 1998, and from February 2003 to August 2004.  She had additional service in the U.S. Army Reserve.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2007 rating decision in which the RO, inter alia, denied service connection for a cervical spine disability, a lumbar spine disability, a right knee disability, asthma and posttraumatic stress disorder (PTSD).  In March 2007, the Veteran filed a notice of disagreement (NOD).  In a February 2008 rating decision, the RO granted service connection for PTSD (and assigned a 30 percent rating) and for asthma (and assigned a 30 percent rating), both effective January 31, 2006.  This represents a full grant of those benefits sought.  A statement of the case (SOC) on the remaining issues on appeal was issued in February 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2008 only with respect to the denial of the claims for service connection for a cervical spine disability, a lumbar spine disability and a right knee disability.  Thus, the appeal is limited to those matters set forth on the title page.

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further development of the claims on appeal is warranted. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 West 2002); 38 C.F.R. § 3.303 (2011).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the February 1997 report of enlistment examination associated with the Veteran's induction into the reserves does not reflect any findings of right knee, low back or neck disability.  The service treatment records associated with active service reflect the Veteran's complaints of low back, neck and right knee pain.  In a February 2004 service treatment record, the Veteran complained of low back pain (ongoing for two months).  She reported that she was involved in a rear end collision traveling approximately 35 miles per hour.  She was treated with Motrin.  She reported that she used a lumbar pillow while driving but it did not help much.  She had more pain in the morning than in the afternoon. 

The Veteran also complained of right knee pain secondary to a slip and fall incident where she hit her knee on a poll.  She denied having any swelling or redness.  She reported a prior history of patella tendonitis.  

Objectively, active range of motion of the lumbar spine, bilateral knees and hip were within normal limits.  There was decreased lumbar flexion with standing.  There was no effusion or echymosis of the right knee and laxity was negative.  The right knee was tender to palpation.  The assessments were low back pain and right knee contusion.

An April 2004 service treatment record reflects that the Veteran sustained injury to her knee, neck and back while performing military duties in a tactical vehicle.  May 2004 service treatment records reflect the Veteran's complaints of low back pain and right knee pain.  A July 2004 post deployment health assessment reflects that the Veteran developed symptoms of swollen, stiff or painful joints during her deployment and continued to have those symptoms post-deployment.  A July 2004 Department of the Army line of duty investigation reflects that a presumptive finding of in line of duty had been made in the Veteran's case for the pain of the lower back, sustained while on active duty in June 2004 in Kuwait.

In a June 2005 Report of Medical History from the Veteran's period of reserve service, the Veteran reported that she had intermittent low back pain (exacerbated by cold weather), secondary to a motor vehicle accident in October 2004 while she served on active duty in Iraq.  She also reported a history of right knee pain secondary to patellar tendonitis (chronic since 1998).  In the June 2005 examination report, the examiner reported that the Veteran exhibited tenderness to palpation in the anterior aspect of the right knee; she had full range of motion without limitations.  The Veteran also exhibited tenderness to palpation in the lumbar spine; she had full range of motion without limitations.

In an August 2005 service treatment record from her period of reserve service, the Veteran complied of severe, intermittent knee pain.  She reported that she was previously diagnosed with patella tendonitis.  The Veteran reported that she was involved in a motor vehicle accident during her deployment in Iraq and received treatment on the same knee following the accident.  She reportedly was rear-ended and sustained a back injury as well.  Two weeks of physical therapy had led to no improvement.  The Veteran was instructed to continue with her physical therapy exercises and to apply ice as necessary.  The examiner noted that the x-ray results showed degenerative cartilage.  

Subsequent to service, the Veteran underwent VA examination in February 2008.  On objective examination, the relevant diagnoses were cervical strain, lumbar spine degenerative disc disease and right knee patellofemoral pain syndrome.  With respect to the cervical strain, the examiner concluded that it was less likely as not that the current neck disability was etiologically related to the complaints during military service.  The examiner's rationale was that there was only one service treatment record (from 2004) that mentioned a motor vehicle accident with injury to the neck and there were no records subsequent regarding any neck problems.

With respect to the lumbar spine degenerative disc disease, the examiner concluded that an opinion as to etiology could not be offered without resort to mere speculation.  The examiner's rationale was that there were a few notes from 2004 and 2005 that mentioned some low back pain, some of which mentioned a relation to a motor vehicle accident in 2004; however, there were no records since then to establish a chronic lower back disorder and there were no records that referenced degenerative disc disease of the lumbar spine prior to the examination.

With respect to the right knee patellofemoral pain syndrome, the examiner concluded that an opinion as to etiology could not be offered without resort to mere speculation.  The examiner's rationale was that the Veteran had several notes from 2004 that mentioned right knee pain/contusion/injury as well as some from 2005 which indicated right knee pain due to patellar tendonitis, chronic since 1998; however, there weren't any records since that time indicating a chronic right knee disorder.  Therefore, it was unclear if the current right knee disorder was the same or related to the in-service knee complaints.

The Board finds that the above-noted opinion is inadequate to resolve the question of the etiology of current neck, back and right knee disabilities.  Although the examiner considered objective medical evidence in addressing the etiology of each disability, it does not appear that the examiner considered the appellant's assertions as to continuity of cervical, back and knee symptomatology since service, which she is competent to assert.  See, e.g., Charles v. Principi, 16 Vet. App. 370 (2002).  Specific to the conclusions reached regarding the back and knees, the Board points out that the United State Court of Appeals for Veterans Claims (Court) has determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Also, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Because the record still does not contain an adequate medical opinion to resolve each claim, the Board finds that further examination and opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by fully-stated rationale, is needed to resolve each claim on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Hence, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claims for service connection for cervical spine, lumbar spine and right knee disabilities (as the original claims will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of teach claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim. 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should furnish to the Veteran and her representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO should clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current disability(ies) affecting the cervical spine, lumbar spine and right knee.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.

In rendering the requested opinion for each diagnosed disability, the examiner must consider and discuss the pertinent medical records, as well as the Veteran's assertions.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all evidence (to particularly include all that added to the claims file since the RO's last adjudication of these claims on appeal) and legal authority.   

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


